Appeal from a judgment of Supreme Court, entered in Sullivan County, in a proceeding under CPLR article 78 which granted respondent’s petition for relief from a tax sale. The trial court declared a tax sale dated July 31, 1970 from the appellant, County Treasurer, to the appellant, County of Sullivan, null and void, and directed that the respondent, the prior owner, be adjudged and declared the sole owner of the parcel of real property which was the subject of the deed. It found the conveyance for unpaid 1966 real property taxes void because the appellants prevented respondent’s attempts to redeem the property. (See Van Benthuysen v. Sawyer, 36 N. Y. 150; Wallace v. McEchron, 176 N. Y. 424, 427.) Even if it were to be found that the appellants in any way misled or obstructed the respondent’s efforts to learn the taxable status of her real property or pay the taxes (and we find no such evidence in the record), all the communications and conversations between the parties occurred after the conveyance by the County Treasurer to the county and after the respondent’s three-year period of redemption had expired. Accordingly, by the time respondent was moved to action to protect her rights, the county had an absolute fee ownership in the realty and the benefit of the statutory presumption that the sale and prior proceedings were regular. (Real Property Tax Law, § 1022, subd. 3.) The respondent offered no evidence to rebut this presumption. Judgment reversed, on the law and the facts, without costs, and complaint dismissed. Herlihy, P. J., Staley, Jr., Cooke, Sweeney and Simons, JJ., concur.